Citation Nr: 0610804	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  96-36 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a stomach disorder, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a stomach disorder, 
including as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which determined that new and material evidence 
had not been submitted to reopen the veteran's claims.  

The Board previously issued a decision in this case in June 
2001, also denying the veteran's petition to reopen his 
service connection claims.  That decision also denied his 
claim that a rating decision in August 1970 contained clear 
and unmistakable error (CUE).  In addition, the Board 
remanded the issue concerning entitlement to service 
connection for PTSD for further development and 
consideration.

The veteran appealed the Board's June 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2004 Order, the Court dismissed the veteran's appeal 
relating to CUE and vacated the portion of the Board's 
decision that had determined that new and material evidence 
had not been submitted to reopen his service connection 
claims.  So the CUE determination is final and is no longer 
before the Board.

In January 2005 the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development in 
accordance with the Court's Order.  The AMC since has 
completed the development requested, continued to deny the 
claims, and returned the case to the Board for further 
appellate consideration.  

The Board also notes that, in a November 2003 decision, 
subsequent to the Board's decision that was appealed to the 
Court, a rating decision by the RO granted service connection 
for PTSD.  The RO did not previously consider the issue of 
service connection for a stomach disorder as secondary to 
PTSD, inasmuch as service connection for PTSD had not 
previously been established.  But this additional 
consideration will be discussed below.  

The issues of whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for hypertension and of entitlement to service 
connection for a stomach disorder are being REMANDED to the 
RO via the AMC.  VA will notify him if further action is 
required on his part concerning these claims.


FINDINGS OF FACT

1.  A rating decision in July 1986 denied service connection 
for a stomach disorder.  The veteran was notified of that 
decision and did not file a notice of disagreement within one 
year, in response, to initiate an appeal to the Board.  

2.  Evidence added to the record since July 1986 was not 
previously of record and is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  




CONCLUSION OF LAW

Evidence received since the July 1986 rating decision, which 
denied the veteran's claim for service connection for a 
stomach disorder, is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a) (1995), and 20.302, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary considerations

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Certain provisions of the 
VCAA also apply to claims to reopen.  See Quartuccio, 
16 Vet. App. at 186.  

The Board is cognizant of the fact that, in a decision issued 
on March 31, 2006, Kent v. Nicholson, No. 04-181, the Court 
noted that VA's obligation under the VCAA to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  The new-and-material-evidence 
regulation that was in effect at the time of the RO's 1986 


rating decision in question defined "new" to mean evidence 
"not previously submitted to agency decisionmakers . . . 
[that was] neither cumulative nor redundant."  "Material 
evidence" meant evidence that "bears directly and 
substantially upon the specific matter under consideration" 
and "is so significant that it must be considered in order 
to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a) (1986); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Generally, a claim for service connection is denied because 
there is either no evidence of one or more of the three 
elements to establish service connection or insufficient 
evidence of one or more of these elements.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996).  Therefore, when a claimant seeks to 
reopen a previously denied claim, material evidence would be 
(1) evidence on an element where the claimant initially 
failed to submit any competent evidence; (2) evidence on an 
element where the previously submitted evidence was found to 
be insufficient; (3) evidence on an element where the 
appellant did not have to submit evidence until a decision of 
the Secretary determined that an evidentiary presumption had 
been rebutted; or some combination or variation of the above 
three situations.  The Court held in Kent that, in the 
context of a claim to reopen a previously denied claim for 
service connection, the VCAA requires VA to look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  The Court further held that the failure 
to provide notice of what constitutes material evidence in 
this context would generally be the type of error that has 
the natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  



Pursuant to the Court's remand of this case, the Board 
remanded the case to the RO to ensure that all notification 
and development action required by the VCAA was completed.  
The Board's remand stated, "[t]his includes specifically 
explaining the application of the VCAA to the veteran's 
petition to reopen his claims for service connection for 
hypertension and a stomach disorder, including the meaning of 
new and material evidence under the former regulatory 
definition of those terms."  

In January 2005, the AMC wrote the veteran, notifying him, 
among other things, what the evidence must show to 
substantiate his claims.  Unfortunately, the letter set forth 
the regulatory criteria that became effective in August 2001; 
those criteria are not applicable to his application to 
reopen his service connection claims, which was filed in 
1994, well before this cutoff date.  

Nevertheless, in light of the favorable action taken herein, 
the veteran is not prejudiced by the Board's consideration of 
the issue relating to his application to reopen his claim for 
service connection for a stomach disorder because the Board 
is reopening his claim, regardless.  So proceeding with the 
adjudication of his petition to reopen, at most, is merely 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

New and material evidence

The record shows that service connection for a stomach 
disorder was denied by a rating decision in July 1986 on the 
basis that a stomach disorder was not shown by the evidence 
of record at that time.  The veteran was notified of that 
decision and did not file a notice of disagreement within one 
year, in response, to initial an appeal to the Board.  That 
July 1986 rating decision, therefore, is final and binding on 
him based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  



More recent VA clinic records, however, dated in October 
1993, show a diagnosis of gastroesophageal reflux disease 
(GERD).  And in October 1994, a VA examiner listed an 
empirical diagnosis of peptic ulcer disease.  Even more 
recently, VA clinic records dated from 2001 to 2004 reflect 
continued gastrointestinal symptoms, as well as a diagnosis 
and treatment for GERD.  

Although the January 2005 notice letter did not properly 
inform the veteran as to what evidence was needed to reopen 
his claim, the Board finds that the evidence added to the 
record since the July 1986 rating decision clearly concerns 
one of the elements that formed the basis for the prior 
denial - the lack of a current disorder.  The additional 
evidence since submitted is clearly "new" in that it was 
"not previously submitted to agency decisionmakers . . . 
[and] is neither cumulative nor redundant."  It also "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim" since, at the very minimum, 
it confirms the veteran has a stomach disorder - variously 
diagnosed.

Therefore, the Board concludes that the evidence added to the 
record since the final July 1986 rating decision is new and 
material and that the veteran's claim for service connection 
for a stomach disorder is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The claim having been reopened, the next step is to proceed 
with consideration of the veteran's claim on the basis of all 
of the evidence of record (i.e., de novo).  Because the RO 
has not yet considered the veteran's claim on this basis, 
however, it would be prejudicial to him for the Board to do 
so in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Therefore, the case must be remanded to 
permit the RO to consider his claim on the full merits.


ORDER

New and material evidence having been presented, the 
veteran's claim for service connection for a stomach disorder 
is reopened.  


REMAND

Inasmuch as the Board has herein reopened the veteran's claim 
for service connection for a stomach disorder, the RO must 
now consider his claim on the basis of all of the evidence of 
record.  The Board notes, however, that in September 1997 the 
veteran contended that his stomach disorder resulted from his 
PTSD.  Although service connection for PTSD was not in effect 
at that time, a rating decision in November 2003 did 
establish service connection for this condition, effective 
from February 1994.  In light of the veteran's contention and 
the evidence that is currently of record, the Board believes 
that a medical opinion concerning the relationship, if any, 
between the service-connected PTSD and the veteran's stomach 
disorder would be helpful in deciding his appeal.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO also 
should provide the veteran proper VCAA notice concerning this 
secondary service connection issue.  

As discussed above, the letter regarding the issue relating 
to hypertension that the AMC provided the veteran in January 
2005 pursuant to the Court's and the Board's remands did not 
meet the more stringent requirements more recently set forth 
by the Court in Kent.  Accordingly, the Board's consideration 
of this issue at this time would constitute prejudicial 
error.  So, regrettably, this issue must again be remanded so 
the RO may provide the veteran with notice that complies with 
the criteria elaborated by the Court in Kent.  



Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following development and consideration:

1.  Ensure that all notification and 
development procedures set forth in the 
VCAA are fully complied with and 
satisfied.  This includes written notice 
of the evidence, if any, the veteran is 
expected to provide in support of his 
claims and the evidence, if any, the RO 
will obtain for him.  The notification 
should include notice of the types of 
evidence necessary to substantiate a 
claim for service connection for a 
stomach disorder, both on the basis of 
direct service incurrence and as 
secondary to a service-connected 
disability.  The notification should also 
include notice of the specific evidence 
necessary to constitute new and material 
evidence to reopen the veteran's claim 
for service connection for hypertension, 
pursuant to Kent v. Nicholson.  The RO 
should also advise him that he should 
submit any relevant evidence in his 
possession concerning his claims.  

2.  Also request that the veteran furnish 
the names and addresses of all health 
care providers who have treated him for 
hypertension or a stomach disorder since 
March 2004.  The RO should obtain any 
needed signed releases from the veteran 
and should then request copies of the 
records of all treatment he identifies.  
All records obtained should be associated 
with the claims file.  



3.  Upon receipt of all requested 
records, schedule the veteran for a 
gastrointestinal examination.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests should be completed.  The 
examiner's report should set forth in 
detail all current symptoms, pertinent 
clinical findings, and diagnoses related 
to any current stomach disorder.  
Further, the examiner should indicate 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that 

(1) any current stomach disorder had 
its onset during service or within 
one year following the veteran's 
separation from service in 
December 1969 or is otherwise 
related to a disease or injury in 
service, and, if not, 

(2) any current stomach disorder was 
caused by the veteran's service-
connected PTSD, or 

(3) any current stomach disorder was 
aggravated by the veteran's PTSD.  
If the examiner concludes the 
veteran's PTSD aggravated a current 
stomach disorder, the examiner 
should, to the extent possible, 
indicate the degree to which the 
stomach disorder increased in 
disability due to the PTSD.  

All opinions should be supported by 
adequate rationale.  



4.  Then readjudicate the claims based on 
the additional evidence obtained.  If the 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
case to the Board for further appellate 
consideration.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


